         Case 4:19-cv-04153-LLP Document 37 Filed 02/18/21 Page 1 of 6 PageID #: 223




                                    UNITED STATES DISTRICT COURT

                                       DISTRICT OF SOUTH DAKOTA

                                          SOUTHERN DIVISION


JARED BALVIN,                                                     CIV. 4:19-4153-LLP

                          Plaintiff,
            vs.                                          ORDER DENYING MOTION FOR
                                                            SUMMARY JUDGMENT
AMERICAN FAMILY MUTUAL
INSURANCE COMPANY,

                          Defendant.


          Pending before the Court is Defendant American Family Mutual Insurance Company’s
(“American Family”) Motion to File a Supplemental Brief (Doc. 30) and Motion for Summary Judgment
(Doc. 26). For the following reasons, American Family’s Motion to File a Supplemental Brief is granted
and its Motion for Summary Judgment is denied.

                                            BACKGROUND
    I.            Facts
          On or about October 14, 2013, Plaintiff Jared Balvin (“Balvin”) was involved in a motor vehicle
accident. (Doc. 28, ¶ 1). As a result of the accident, Balvin commenced litigation against Angela Steffen
(“Steffen”). (Doc. 28, ¶ 2). Steffen’s liability insurance policy limits in the underlying action were
$100,000. (Doc. 28, ¶ 3). Steffen’s insurance company made a cash payment of $50,000 to Balvin to
settle the underlying action. (Doc. 28, ¶ 4).

          At the time of the accident in the underlying action, Balvin was covered by American Family
Mutual Insurance Company (“American Family”) Policy No. 4012-2797-07-85-FPPA-SD (“the Policy”).
(Doc. 28, ¶ 5). The Underinsured Motorists (“UIM”) Coverage Endorsement on page DEF 1196 of the
Policy provides that “[w]e will pay under this coverage only after the limits of liability under any bodily
injury liability bonds or policies have been exhausted by payment of judgments or settlements.” (Doc.
28, ¶ 6).


                                                     1
     Case 4:19-cv-04153-LLP Document 37 Filed 02/18/21 Page 2 of 6 PageID #: 224




   II.      Procedural History
         On September 4, 2019, Balvin filed a complaint against American Family in which he alleges: 1)
that American Family breached its contractual duty to pay him damages incurred from the bodily injuries
he received in the accident in an amount exceeding the underinsured motorist coverage limits of his
automobile policy with American Family (Doc. 1, ¶¶ 3-4); and 2) a claim of bad faith (Doc. 1, ¶¶ 5-6).

         On December 1, 2020, American Family moved for summary judgment on the basis that Balvin
“failed to exhaust the limits of Steffen’s liability insurance in the underlying action and meet the threshold
requirement outlined in Schultz [v. Heritage Mut. Ins. Co., 902 F.Supp. 1051 (D.S.D. 1995)].” (Docs. 26;
29 at 2). On December 29, 2020, American Family filed a Motion for Leave to File Supplemental Brief.
(Doc. 30). Attached as an exhibit to this Motion is American Family’s proposed brief wherein American
Family argues that Balvin has failed to respond to American Family’s Motion for Summary Judgment and
accompanying Statement of Material Facts within the 21 days as required by District of South Dakota
Local Rule 7.1(B). (Doc. 30-1). American Family argues that as a result, Balvin has failed to demonstrate
the existence of any genuine issue for trial and that the Court may grant American Family’s Motion for
Summary Judgment if its undisputed facts show that American Family is entitled to judgment as a matter
of law. (Doc. 30-1).

         On January 5, 2021, Balvin filed his brief in opposition to American Family’s Motion for Summary
Judgment, his response to American Family’s statement of material facts, and his own statement of
material facts. (Docs. 31-33). In his opposition brief, Balvin states that it was his impression that he had
35 days to respond to American Family’s dispositive motion. (Doc. 31). On January 11, 2021, American
Family filed is reply brief. (Doc. 34).

                                          LEGAL STANDARD
         Summary judgment is appropriate if the movant “shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). To meet
this burden, the moving party must identify those portions of the record which demonstrate the absence
of a genuine issue of material fact, or must show that the nonmoving party has failed to present evidence
to support an element of the nonmovant’s case on which it bears the ultimate burden of proof. Celotex
Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


                                                      2
        Case 4:19-cv-04153-LLP Document 37 Filed 02/18/21 Page 3 of 6 PageID #: 225




         Once the moving party has met this burden, “[t]he nonmoving party may not ‘rest on mere
allegations or denials, but must demonstrate on the record the existence of specific facts which create a
genuine issue for trial.’” Mosley v. City of Northwoods, Mo., 415 F.3d 908, 910 (8th Cir. 2005) (quoting
Krenik v. City of Le Sueur, 47 F.3d 953, 957 (8th Cir. 1995)). “[T]he mere existence of some alleged
factual dispute between the parties is not sufficient by itself to deny summary judgment . . . . Instead, the
dispute must be outcome determinative under prevailing law.” Id. at 910-11 (quoting Get Away Club, Inc.
v. Coleman, 969 F.2d 664, 666 (8th Cir. 1992)). In ruling on a motion for summary judgment, the facts,
and inferences drawn from those facts, are “viewed in the light most favorable to the party opposing the
motion” for summary judgment. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,
587 (1986) (citation omitted).
         In South Dakota, interpretation of insurance policies is a question of law for the Court, which is
well suited for summary judgment. See Ass Kicking Ranch, LLC v. N. Star Mut. Ins. Co., 822 N.W.2d
724, 726 (S.D. 2012).
                                              DISCUSSION
   I.       Late Response by Balvin
         As an initial matter, the Court will address American Family’s argument in its supplemental and
reply briefs that Balvin failed to respond to American Family’s Motion for Summary Judgment and
accompanying Statement of Material Facts within the 21 days as required by District of South Dakota
Local Rule 7.1(B). In his opposition brief (filed within the Court 35 days after American Family served
and filed its motion), Balvin, citing to D.S.D. LR 7.1(d) and (g), states that it was his impression that he
had 35 days to respond to American Family’s summary judgment motion. (Doc. 31). The Local Rules
cited by Balvin do not exist. Subsection B. of District of South Dakota Local Rule 7.1 provides that “[o]n
or before 21 calendar days after service of a motion and brief, unless otherwise specifically ordered by the
court, all opposing parties must serve and file a responsive brief containing opposing legal arguments and
authorities in support thereof.” D.S.D. L.R. 7.1.B. Subsection C is the last subsection of Local Rule 7.1
and it regards “Oral Argument.” Subsections D and G do not exist under Local Rule 7.1. Regardless, the
Court does not find that in this case Balvin’s tardy response is of great significance since his response to
American Family’s Statement of Material Facts demonstrates that the facts in this case remain largely
undisputed. (Doc. 32).




                                                     3
      Case 4:19-cv-04153-LLP Document 37 Filed 02/18/21 Page 4 of 6 PageID #: 226




    II.      Exhaustion Requirement
          Balvin was covered by a policy of insurance that stated that American Family “will pay under this
coverage only after the limits of liability under any bodily injury liability bonds or policies have been
exhausted by payment of judgments or settlements.” (Doc. 28, 6). In Schultz v. Heritage Mutual
Insurance Company, this Court examined a similar exhaustion clause in an underinsured motorist benefit
policy which provided that the insurance company “will pay [underinsured motorist benefits] only after
the limits of liability under any applicable bodily injury liability policies or bonds have been exhausted
by payment of judgments or settlements.” 902 F.Supp. 1051, 1054 (D.S.D. 1995). In addition to finding
that the defendant insurer was estopped under the facts of the case from asserting the exhaustion clause to
avoid UIM coverage, this Court held as a matter of law that the plaintiff “exhausted the limits of [the
tortfeasor’s] liability policy by accepting a below-limits settlement and then giving defendant, the UIM
carrier, a credit for the full amount of the liability limits.” Id. at 1057. Citing to Boyle v. Erie Insurance
Company, 656 A.2d 941 (Pa. 1994), this Court stated in Schultz that “the exhaustion clause is best
construed as a threshold requirement and not a barrier to UIM coverage,” and concluded that the plaintiff
had “satisfied the threshold requirement in this case.” Id.

          In support of its Motion for Summary Judgment, American Family characterizes the Court’s
holding in Schultz as being that “the plaintiff exhausted the limits of the defendant’s liability policy by
accepting a below-limits settlement—$80,000 on a $100,000 limit—and then giving defendant, the UIM
carrier, a credit for the full amount of liability limits.” (Doc. 29 at 3). American Family argues that in the
underlying action, Balvin received a settlement payment of $50,000 on a policy with limits of $100,000
and that under the “terms of American Family’s policy, SDCL 58-11-9.5, and Schultz v. Heritage Mutual
Insurance Co., 902 F.Supp. 1051 (D.S.D. 1995), [Balvin] did not meet the threshold requirement of
exhaustion,” which, pointing to Schultz, American Family states is presumably around $80,000. (Doc. 34
at 4, 7).

          American Family misconstrues this Court’s holding in Schultz. Characterizing exhaustion as a
“threshold requirement” to UIM coverage does not mean that a claimant’s settlement payment must meet
a certain threshold amount, but rather that exhaustion is a precondition to coverage under the policy. See
Boyle, 656 A.2d at 943 (citing Bogan v. Progressive Casualty Ins. Co., 521 N.E.2d 447, 453 (Ohio 1988)
(concluding that the policy’s exhaustion clause “is a valid precondition to coverage under such policy.”).
“In Boyle, which this Court relied upon heavily in Schultz, the court held that the plaintiff’s failure to


                                                      4
     Case 4:19-cv-04153-LLP Document 37 Filed 02/18/21 Page 5 of 6 PageID #: 227




exhaust the policy limits by payment of settlement was not a bar to its claim for UIM benefits. 656 A.2d
at 943. In so holding, the court reasoned that:

       To enforce the policy language strictly would have the effect of failing to provide the
       protection intended by the legislature for an insured driver. In some cases it may prevent
       an injured insured from accepting a reasonable third party settlement and require that the
       third party litigation be pursued to final judgment. This would delay recovery when prompt
       payment was needed, would lessen the insured’s recovery by requiring him or her to pay
       additional costs, and would unnecessarily burden the judicial system. “Where the best
       settlement available is less than the [tortfeasor’s] liability limits, the insured should not be
       forced to forego settlement and go to trial in order to determine the issue of damages.”
Id. (alteration in original). The court in Boyle acknowledged, however, that the exhaustion clause “must
be interpreted to provide protection to an insurance company against a demand by its insured to fill the
‘gap’ after a weak claim has been settled for an unreasonably small amount.” Id. The court stated that,
“the insured would have no incentive to obtain the best settlement if he or she is assured of recovering the
‘gap’ from the insurer,” and that allowing such recovery would place an “underinsurer at an unfair
disadvantage in which it had no control over the insured’s right to settle but yet had to pay the difference
between the settlement and the liability limits.” Id. (quoting Schmidt v. Clothier, 338 N.W.2d 256, 261
(Minn. 1983)). To balance these conflicting interests, the court in Boyle stated that “when the insureds
settled their claim against the tortfeasor’s liability carrier for less than policy limits, the underinsured
motorist carrier [is] entitled to compute its payment to its injured insureds as though the tortfeasor’s policy
limits had been paid.” Id. Under this approach, “the insureds will not be allowed underinsured motorist
benefits unless their damages exceed the maximum liability coverage provided by the liability carriers of
other drivers involved in the accident; and their insurer will, in any event, be allowed to credit the full
amounts of the tortfeasors’ liability coverages against the insureds’ damages.” Id. at 943-44.

       In Schultz, this Court adopted the language from Boyle that exhaustion is a threshold requirement,
not a barrier to obtaining UIM benefits and held “as a matter of law that [the] plaintiff exhausted the limits
of [the tortfeasor’s] liability policy by accepting a below-limits settlement and then giving defendant, the
UIM carrier, a credit for the full amount of the liability limits.” Schultz, 902 F.Supp. at 1057. A UIM
insurer’s policy limits are exhausted when a claimant “voluntarily decide[s] to treat the proffered
settlement as a receipt of the entire policy limits for all applicable purposes,” not when, as American
Family argues, the settlement payment received by a claimant surpasses a certain “threshold” amount. See



                                                      5
     Case 4:19-cv-04153-LLP Document 37 Filed 02/18/21 Page 6 of 6 PageID #: 228




Bogan v. Progressive Casualty Ins. Co., 521 N.E.2d 447, 453 (Ohio 1988), overruled on other grounds,
Ferrando v. Auto-Owners Mut. Ins. Co., 781 N.E.2d 927 (Ohio 2002).

   III.      Estoppel
          In his opposition brief, Balvin also argues that “Defendant should be estopped from asserting the
exhaustion clause to avoid UIM coverage because Defendant’s express conduct led Plaintiff to believe
that UIM coverage would still remain after settlement with the tortfeasor.” (Doc. 31 at 3). The Court will
not address Balvin’s estoppel argument, as the facts in support of such an argument are contained in an
unsigned affidavit and attachments thereto that were filed with the Court on May 27, 2020, in support of
Balvin’s Third Motion to Amend/Correct. (Doc. 17). Unsigned affidavits may not be considered by this
Court in reviewing a motion for summary judgment. Mason v. Clark, 920 F.3d 493, 395 (8th Cir. 1990)
(“[A]n unsigned affidavit is not sufficient evidence in support of a motion for summary judgment.”);
Teseema v. Evans, Civ. No. 09-2744, 2011 WL 3418227, at *4 (D. Minn. Aug. 4, 2011) (citing 3 Am.Jr.3d
Affidavits § 19; Fed. R. Civ. P. 56(c)).

          The parties are reminded that even if it is ultimately established that Defendant American Family
has to pay some underinsurance benefits, that does not necessarily mean that American Family has
additional liability for separate damages for bad faith. The bad faith determination would be a separate
determination based upon bad faith law and the relevant facts.

          Accordingly, it is hereby ORDERED that American Family’s Motion for Summary Judgment
(Doc. 26) is DENIED and American Family’s Motion to File Supplemental Brief (Doc. 30) is GRANTED.

          Dated this 18th day of February, 2021.

                                               BY THE COURT:


                                               ________________________________
                                               Lawrence L. Piersol
ATTEST:                                        United States District Judge
MATTHEW W. THELEN, CLERK


______________________________




                                                      6
